DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/19/2022 has been entered.
 	Receipt is acknowledged of an amendment, filed 9/19/2022, in which claim 5 was canceled, and claim 1 was amended.  Claims 1-4 and 6-20 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 8/16/2019 is acknowledged.
Claims 8-15 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/16/2019.
Claims 1-4, 6, 7, 16 and 17 are under consideration.

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “wherein the solid phase binding site is composed of biotin or streptavidin” should be amended to recite, “wherein the solid phase binding site comprises biotin or streptavidin.”  It is clear from reading the claim that the solid phase binding site is not composed of the recited compounds, because it must also contain a polyA sequence and a site for cleaving.  The solid phase binding site is made up of more than the biotin or streptavidin.  Alternatively, the claim can be amended to recite “wherein the solid phase binding site comprises a compound selected from the group consisting of biotin and streptavidin.”  This format preserves the Markush-type language while using the proper conjunction for this format.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 depends from claim 2 and recites, “wherein the solid phase binding site is composed of a compound selected from the group consisting of biotin, streptavidin, alkyne compound, azide, a compound having amino substitute, N-hydroxysuccinimido ester (NHS), a compound having SH substitute and Au, as well as poly A bound to the compounds described above.”  Claims 2 and 17 depend from claim 1, which recites, “wherein the solid phase binding site is composed of a compound selected from the group consisting of biotin or streptavidin.”  Thus, the independent claim requires the compound to be selected from biotin and streptavidin, whereas the independent claim includes additional compounds not recited in claims 1 and 2.  Thus, the dependent claim is broader in scope than the claims from which it depends, and it does not add a further limitation to those claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ichiki et al (WO 2014/142020 A1, cited as reference 3 on the IDS filed 9/29/2017), as evidenced by the English language equivalent of US Patent Application Publication No. 2016/0076022 A1 (see the entire reference, cited as reference 1 on the IDS filed 9/29/2017; all numbering refers to this English language equivalent), in view of Nemoto et al (US Patent Application Publication No. 2008/0312103 A1, cited in a prior action; see the entire reference) and Liu et al (Methods in Enzymology, Vol. 318, pages 268-293, 2000; see the entire reference).  This is a new rejection, necessitated by the amendment filed 9/19/2022.
Regarding claims 1, 2 and 17, Ichiki et al teach a linker comprising a backbone and an arm (side chain), where the backbone comprises (i) a spacer portion (51c) at the 5’ terminus that contains a solid phase binding site, and a nucleic acid sequence to keep a predetermined distance from the solid phase to suppress inhibition of the synthesis of the protein or peptide due to contact with the surface; (ii) a side chain ligation site at which the arm is ligated to the backbone; (iii) a photoreactive base derivative (2b) that is capable of photo crosslinking (photo-cross-linking site) for ligating mRNA having a complementary sequence with that of the molecular backbone that is located between the side chain ligation site and the solid phase binding site; and (iv) a reverse transcription starting region adjacent to the side chain ligation site, where the reverse transcription starting region is at the 3’ end of the backbone; and wherein the arm comprises (i) a connection portion (2a) for a protein (protein binding site) at the 3’ end of the arm; (ii) a fluorescent label, and (iii) a ligation formation site ligated to the ligation site of the backbone (e.g., paragraphs [0068], [0077]-[0078], [0082]-[0086]).  Ichiki et al teach that the solid phase binding sites uses avidin-biotin binding to attach the linker to a bead (e.g., paragraphs [0078], [0107] and [0108]).  The linker is capable of forming an mRNA-puromycin-protein conjugate (e.g., paragraphs [0007], [0070]-[0074] and [0082]-[0086]).  Ichiki et al teach that the spacer portion (51c) has a plurality of bases, such as an oligonucleotide with about 50 or more bases, so that the mRNA-nucleic acid linker-protein complex can be efficiently produced on a solid phase (e.g., paragraphs [0076], [0101] and [0107]-[0109]).
Regarding claims 3, 4 and 16, Ichiki et al teach the linker where the photoreactive base (photo-cross-linking site) is 3-cyanovinyl-carbazole nucleoside (e.g., paragraphs [0024] and [0063]; Fig. 2).
Regarding claims 6 and 7, Ichiki et al teach the linker where the connection portion (2a) for a protein (protein binding site) is puromycin, or a puromycin derivative such as 3’-N-aminoacyl puromycin aminonucleoside (PANS-amino acid) or 3’-N-aminoacyl adenosine amino nucleoside (AANS-amino acid) (e.g., paragraphs [0070]-[0074]).
Ichiki et al do not teach the linker comprising a solid phase cleavage site, such as ribo-G, for cleaving the solid phase binding site and solid phase from the linker.  Ichiki et al do not teach the linker where the spacer comprises a polyA sequence.
Nemoto et al teach a linker for constructing an mRNA-puromycin-protein conjugate, where the linker comprises cleavage sites surrounding a solid phase binding site (e.g., paragraphs [0031]-[0033]).  Nemoto et al teach the cleavage site is ribo-G (e.g., paragraph [0035]).  Nemoto et al teach that the linker is bound to the solid phase by biotin, such as by using a solid phase binding site including a nucleotide bound with biotin, such as biotin-deoxythimine (biotin-dT) (e.g., paragraph [0034]).  Nemoto et al teach that the cleavage sites allow the removal of mRNA-puromycin-protein conjugate from the solid support as necessary to allow for the analysis of protein function (e.g., paragraphs [0035] and [0054]).  Nemoto et al teach that the linker with the cleavage sites has improved efficiency when removing the mRNA-puromycin-protein conjugate bound to a solid phase from the solid phase (e.g., paragraph [0024]).  Nemoto et al teach that the ability to remove the mRNA/cDNA-PM-PRT conjugate from the streptavidin bead allows one to use the conjugate in various analytical experiments (e.g., paragraph [0054]).
Liu et al teach mRNA templates containing puromycin at their 3’ end for the production of mRNA-protein fusions for in vitro protein selection (e.g., paragraph bridging pages 269-270).  Liu et al teach that the standard linker for this application includes dA27 (e.g., Fig. 4).  Liu et al teach that the linker length and sequence can be optimized, where the number of adenine nucleotides is varied (e.g., page 285-287, Optimizing Linker Length and Sequence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the linker of Ichiki et al to include the cleavage site, such as ribo-G, as taught by Nemoto et al, outside solid phase binding site/spacer of Ichiki et al, because both Ichiki et al and Nemoto et al teach linkers capable of forming a mRNA-puromycin-protein conjugate.  Both linkers are of similar structure and function, and one would have a reasonable expectation of success in incorporating the feature taught by Nemoto et al into the linker of Ichiki et al.  One would have made such a modification in order to obtain the predictable result of providing a linker capable of being cleaved from the solid support while maintaining the connection between the linker, mRNA and protein.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the linker of Ichiki et al to use adenine as the base for the spacer portion of about 50 or more bases, because Ichiki et al do not particularly limit the type of base that is used, and Liu et al teach that the standard linker makes use of adenine as a spacer.  One would have had a reasonable expectation of success in that Ichiki et al teach that the nucleotide sequence is used to link the linker to a surface at a distance that allows efficient mRNA-nucleic acid linker-protein complex formation, and adenine is a nucleotide that has been used in the context of this type of linker.  The use of adenine would have provided the same function to provide distance from the ribosome to the surface.  One would have made such a substitution in order to achieve the expected result of providing a spacer region comprising 50 or more bases to provide the proper spacing, where the base is adenine.
One would have been motivated to make such a modification in order to receive the expected benefit of providing a linker that can be cleaved with improved efficiency to allow for the analysis of a protein that is part of a linker complex as taught by Nemoto et al.  

Response to Arguments - 35 USC § 103
The rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Ichiki et al in view of Nemoto et al and Vidal, Jr. et al is moot in view of Applicant’s cancellation of the claim in the reply filed 9/19/2022.
The rejection of claims 1-7, 16 and 17 under 35 U.S.C. 103 as being unpatentable over Ichiki et al in view of Nemoto et al and Vidal, Jr. et al has been withdrawn in view of Applicant’s amendment to the independent claim in the reply filed 9/19/2022.
With respect to the new rejection of claims 1-4, 6, 7, 16 and 17 under 35 U.S.C. 103 as being unpatentable over Ichiki et al in view of Nemoto et al and Liu et al, Applicant's arguments filed 9/19/2022 have been fully considered but they are not persuasive.
The response notes that the claims were amended to state, “the solid phase binding site is composed of a compound selected from the group consisting of biotin or streptavidin.”  The response asserts that nothing in the prior art teaches or suggests the claimed invention.  Specifically, the response notes that Ichiki teaches a linker that efficiently synthesizes the mRNA-nucleic acid linker-protein or peptide complex on a solid phase.  The response asserts that the linker should not be cleaved at any site.  The response points to paragraphs [0020] and [0021] of Ichiki.
This argument is not found persuasive.  Paragraph [0020] of Ichiki et al notes that there is still room for improving a nucleic acid linker that efficiently synthesizes the mRNA-nucleic acid linker-protein or peptide complex on the solid phase.  Paragraph [0021] of Ichiki et al notes that the invention provides such an improved linker.  Ichiki et al does not discourage or discredit the use of a cleavage site in the linker.  Thus, Ichiki et al does not teach away from the inclusion of a cleavage site.
The response discusses the method of Ichiki et al at pages 11-13 of the reply.  Applicant asserts that the linker should remain immobilized in order to allow for recovery of the cDNA from a desired spot.  The response asserts that one would have never incorporated the cleavage site into the linker because the functional screening is performed to identify a spot where a protein having the desired function is expressed, and the desired cDNA is recovered from the desired spot.
These arguments are not found persuasive.  The claims are not drawn to a method.  Thus, the specific steps of immobilization without cleavage are not claimed.  Nemoto et al teach that it is desirable to provide a linker with a cleavage site so that the conjugate can be used in various analytical experiments without the streptavidin magnetic bead being present (e.g., paragraph [0054]).  Furthermore, the presence of the cleavage site would not preclude carrying out an assay at a specific spot prior to cleavage.  Incorporating the cleavage site would allow for flexibility in testing on or off a solid support.
The response asserts that one would have had no reasonable expectation of success in achieving the structure of effects of the claimed invention without resorting to undue experimentation.
This argument is not found persuasive.  The response does not provide any reason or explanation as to why the routine techniques disclosed in the references cited in the rejection would not have been enabling.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1699



/Jennifer Dunston/            Primary Examiner, Art Unit 1699